DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the amendment filed 03/04/2022. Claims 1-5 are pending. Claims 4-5 are withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base station comprising a memory and a processor coupled to a memory” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Marinier et al. (US 2012/0008600).
Marinier discloses a method for maintaining timer relating to an uplink synchronization, the method comprising: if an expired timer relating to an uplink synchronization is a timer relating to an uplink synchronization associated with a band corresponding to a primary cell and if there is arrival of uplink data, initiating by a terminal a random access procedure (the UE may identify at least one of the one or more uplink carriers that may be capable of random access channel (RACH) communication for the selected at least one UL CC set [Fig. 2 . steps 208-212] (The UE may only initiate random access on UL CC corresponding to a PCell [0093]). Step 216: the UE may configure to either start the TAT or restart the TAT [0105]. Fig. 4, also shows that the WTRU identifies one or more UL CC sets and apply the T value to each one of the one or more uplink carriers [0106]).

Claim Rejections - 35 USC § 103
Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada (US 2012/0257513) in view of Marinier et al. (US 2012/0008600).
Regarding claim 1, Yamada discloses a base station comprising: a judging unit configured to judge whether a band to be uplink adjusted includes only a band corresponding to a primary cell; and a transmitter configured to transmit a command for the band corresponding to the primary cell when the judging unit determines that the band to be uplink adjusted includes only the band corresponding to the primary cell (UE may adjust its uplink transmission timing for PUCCH, PUSCH and/or SRS of a primary cell [PCell] based on a timing advance command from eNB, when the eNB wants to change the UL transmission timing of the UE [0097]. A timing advance command scheduled in any servicing cell in a group that includes the PCell downlink may be used for an uplink transmission timing adjustment for the PCell uplink [0106]. Timing advance command may be transmitted from and eNB to the UE at any timing. Whether the received timing advance command is for the PCell or PSCell may be distinguished based on which searching cell 119, 121 that the timing advance command is scheduled in may be identifying a cell that has a HARQ entity, a PDCCH or a PDSCH for timing advance command (claimed: judging unit that identifies timing adjustment for PCell) [0105]. This clearly shows that the eNB determines that the band to be uplink adjusted includes only the band corresponding to the primary cell). Yamada does not expressly disclose that a timer relating to an uplink synchronization for the band corresponding to the primary cell is restarted.  
Marinier teaches maintaining alignment with multiple uplink carriers. More specifically, Marinier teaches that because of TAT expiry, the WTRU may only be allowed to perform RACH for PCell DL. In other words, the WTRU may only initiate random access on UL/DL CC pair (e.g. the PCell) using single carrier operation according to R8/9 selectin and transmission principles [0093]. Fig. 2 shows: step 210, the WTRU may initiate a RACH communication on at least one of the identified uplink carrier for the selected UL CC. step 214, apply the TA value to each of the one or more uplink carrier that comprise the selected at least one UL CC set. Step 216: the WTRU may configured to either start the TAT or restart the TAT [0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamada with the teaching of Marinier in order to provide a system that TA may be variable that controls an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots [0060].

Regarding claim 2, Yamada discloses wherein the transmitter is further configured to transmit a command for the band to be uplink adjusted and the band corresponding to the primary cell when the judging unit determines that the band to be uplink adjusted includes a band not corresponding to the primary cell, such that a timer relating to an uplink synchronization associated with the band to be uplink adjusted (A timing advance command scheduled in any servicing cell in a group that includes the PCell downlink may be used for an uplink transmission timing adjustment for the PCell uplink [0106]. Timing advance command may be transmitted from and eNB to the UE at any timing. Whether the received timing advance command is for the PCell or PSCell may be distinguished based on which searching cell 119, 121 that the timing advance command is scheduled in may be identifying a cell that has a HARQ entity, a PDCCH or a PDSCH for timing advance command). Marinier teaches that because of TAT expiry, the WTRU may only be allowed to perform RACH for PCell DL. In other words, the WTRU may only initiate random access on UL/DL CC pair (e.g. the PCell) using single carrier operation according to R8/9 selectin and transmission principles [0093]. Fig. 2 shows: step 210, the WTRU may initiate a RACH communication on at least one of the identified uplink carrier for the selected UL CC. step 214, apply the TA value to each of the one or more uplink carrier that comprise the selected at least one UL CC set. Step 216: the WTRU may configured to either start the TAT or restart the TAT [0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamada with the teaching of Marinier in order to provide a system that TA may be variable that controls an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots [0060].
Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. Applicant argues (Remarks, page 3) that Marinier only discloses identifying the UL CC, initiating RACH communication and starting or restarting TAT, but does not disclose circumstances under which the random access process is initiated, and Marinier does not disclose the random access process is initiated when “an expired timer relating to an uplink synchronization is a timer relating to an uplink synchronization associated with a band corresponding to a primary cell,” and “there is arrival of uplink data.” Examiner respectfully disagrees. Marinier discloses that because of TAT expiry, the WTRU may only be allowed to perform RACH for PCell DL. In other words, the WTRU may only initiate random access on UL/DL CC pair (e.g. the PCell) using single carrier operation according to R8/9 selectin and transmission principles [0093; 0096]. Fig. 2 shows: step 210, the WTRU may initiate a RACH communication on at least one of the identified uplink carrier for the selected UL CC. step 214, apply the TA value to each of the one or more uplink carrier that comprise the selected at least one UL CC set. Step 216: the WTRU may configured to either start the TAT or restart the TAT [0105]. Furthermore, Marinier discloses that for applying the TA value to a specific UL CC set upon expiration of an UL CC set’ TAT, the WTRU may use the Random Access procedure to re-establish the corresponding UL CC set’s TA [0082, 0076, 0109].
Page 8, Applicant argues that Yamada does not discloses “to determine whether a band to be uplink adjusted includes only a band corresponding to a primary cell; and a transmitter configured to transmit a command for the band corresponding to the primary cell when it is determined that the band to be uplink adjusted includes only the band corresponding to the  primary cell, such that a timer relating to an uplink synchronization for the band corresponding to the primary cell is restarted.” It is respectfully submitted that the rejection is based on the combined teaching of Yamada and Marinier. Yamada discloses “UE may adjust its uplink transmission timing for PUCCH, PUSCH and/or SRS of a primary cell [PCell] based on a timing advance command from eNB, when the eNB wants to change the UL transmission timing of the UE [0097]”. Timing advance command may be transmitted from and eNB to the UE at any timing. Whether the received timing advance command is for the PCell or PSCell may be distinguished based on which searching cell 119, 121 that the timing advance command is scheduled in may be identifying a cell that has a HARQ entity, a PDCCH or a PDSCH for timing advance command. Marinier teaches that because of TAT expiry, the WTRU may only be allowed to perform RACH for PCell DL. In other words, the WTRU may only initiate random access on UL/DL CC pair (e.g. the PCell) using single carrier operation according to R8/9 selectin and transmission principles [0093]. In addition, Marinier teaches (for example, Fig. 4: that the WTRU receives a signal that include TA value. The WTRU identifies a frequency band corresponding to the downlink carrier and identify at least one or the one or more UL CC sets whose respective frequency band may correspond to the frequency band of the downlink carrier. The WRTU applies the TA value to each of the one or more uplink carriers that may comprise the identified at least one or more UL CC sets [0106].
Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        May 28, 2022